Citation Nr: 1120568	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-25 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Reopening of service connection for a bilateral hearing loss disability.

2.  Service connection for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from December 1960 to December 1962.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that there is some discussion in the record about whether the Veteran attempted to, or intended to, appoint a representative in this case.  Nevertheless, the RO informed the Veteran by letter of March 20, 2009 that there was no representative on file for him, and provided instructions for appointing a representative.  The Veteran subsequently took no action regarding appointment of a representative, and the Board finds that no further action in that regard is necessary.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  In a December 2005 decision, the Board denied service connection for a bilateral hearing loss disability.  

3.  The evidence received since the December 2005 Board decision is not cumulative. 

4.  The Veteran did not engage in combat with the enemy.  

5.  The Veteran was exposed to loud sounds in service.

6.  Symptoms of a bilateral hearing loss disability were not chronic in service.  

7.  An organic disease of the nervous system did not become manifest within a year of service separation.  

8.  Symptoms of a bilateral hearing loss disability were not continuous after service.

9.  The current a bilateral hearing loss disability is not related to service.  



CONCLUSIONS OF LAW

1.  The criteria for reopening of service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2010).

2.  A bilateral hearing loss disability was not incurred in or aggravated by service; an organic disease of the nervous system is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5103, 5103A, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.159, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a January 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

While the January 2009 letter did address the matters of the prior denial of the claim, and the evidence necessary to reopen it, as the Board has here reopened the claim, any deficiency with respect to that aspect of the letter has resulted in no prejudice to the Veteran's claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, private records submitted by the Veteran, and the Veteran's statements.

In addition, the Veteran was afforded a VA examination as to nexus in conjunction with the claim.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran, and a meaningful discussion of the pertinent history and findings.  Moreover, the resulting rationale was consistent with the findings on examination and with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Application To Reopen

The Board denied service connection for a bilateral hearing loss disability in a December 2005 decision.  At the time of that decision, pertinent medical evidence of record consisted of service treatment records, VA outpatient records, a private evaluation of C.A.F., dated in March 2003, and a VA examination dated in July 2003.  The service records showed that the Veteran served as a carpenter.  The examination for discharge showed no hearing loss disability, or for many years thereafter.  The opinion of C.A.F. was that noise exposure in service was the beginning of current hearing loss.  The opinion of the VA examiner reasoned that, based on normal hearing at separation, the current hearing loss was not related to service.  The Board denied the claim finding that the VA opinion had more weight because the examiner specifically addressed the normal audiometric findings at discharge and the intervening period after service before onset of symptoms, while C.A.F. did not.  

As reconsideration of the Board's December 2005 decision has not been ordered and no other exception to finality applies, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2010).

However, VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

The Veteran applied to have the previously denied claim reopened in December 2008.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the December 2005 Board decision includes a medical opinion by a private audiologist, B.A.S.  That opinion is stated in terms of high degree of certainty and purports to link the Veteran's current a bilateral hearing loss disability to service.  

As a nexus to service is an unestablished fact stemming from the December 2005 denial, the Board finds that new and material evidence to reopen the claim for service connection for a bilateral hearing loss disability has been received; therefore, the claim must be reopened and considered on the merits.  


Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Analysis of Service Connection for Hearing Loss

The Veteran contends that he was exposed to loud sounds in service, in particular, construction equipment and the sound of air compressors, and that this exposure resulted in a current a bilateral hearing loss disability.  

The Board notes initially that the Veteran did not serve during a period of war, and the Veteran does not contend that he engaged in combat with the enemy, or that his claimed hearing loss disability is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

The Board finds that the Veteran was exposed to loud sounds, including the sound of air compressors in service.  He is competent to describe his exposure to loud sounds, and his report is consistent with his service and occupational specialty as a carpenter.  

The Board finds that symptoms of a hearing loss disability were not chronic in service.  Service treatment records reveal no complaint of or treatment for hearing loss.  On entry into service in August 1960 whispered voice testing produced results of 15/15 for each ear.  At service separation, an examination was conducted in November 1962, which included an audiometric assessment with the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
-
5 (10)
LEFT
5 (20)
0 (10)
0 (10)
-
10 (15)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization--American National Standards Institute (ISO--ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO--ANSI standards and are represented by the figures on the right in each column in parentheses.

The separation examiner found the Veteran's ears (including auditory acuity) to be clinically normal.  A report of medical history at separation completed by the Veteran in November 1962 includes a fairly complete account of various health problems he had experienced.  The Veteran reported that he had no history of ear trouble.  Thus, based on the clinical finding of normal hearing at separation, and the Veteran's assertion at separation that he had no ear problems, the Board concludes that hearing loss was not chronic in service.   

On the VA Form 9, the Veteran asserted that the service treatment records do in fact show that he had hearing loss in service.  As noted above, the examiner at separation affirmatively found his hearing to be normal.  To the extent that the Veteran now claims that he experienced hearing loss in service, even temporarily, the Board finds that this assertion, although competent evidence, is lacking in credibility, as it conflicts directly with the Veteran's own, more contemporaneous assertion to the contrary at service separation.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the statement of medical history at service discharge is significant.  Furthermore, because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is his credibility which the Board finds is lacking in his current assertions of at least temporary loss of acuity in service - described as temporary threshold shifts by his private physician.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  Also supportive of the Board's finding on this matter is the fact that the Veteran's account at separation is consistent with the normal clinical results at the time, whereas his current assertions are not.  

The Board finds an organic disease of the nervous system did not become manifest within a year of separation, and that symptoms of hearing loss were not continuous after service.  The Veteran first filed a claim for service connection for hearing loss in 2003, approximately 40 years after separation.  In that time, there is no record of complaints or treatment for hearing loss, and the Veteran does not contend that he was treated for hearing loss during that period.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board acknowledges that "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  However, while the Veteran reported continuous tinnitus since service, regarding hearing loss, he has stated only that he experienced temporary changes (temporary threshold shifts) in acuity immediately following noise exposure in service.  He has not stated when hearing loss became manifest on a sustained basis.  Thus, there is no credible evidence that directly conflicts with what appears to be a 40-year history without symptoms of a hearing loss disability.  

The Board finds that the Veteran's current a bilateral hearing loss disability is not related to service.  The Veteran's private physician, C.A.F., in March 2003 diagnosed mild high frequency sensorineural hearing loss in the right ear and moderate high frequency sensorineural hearing loss in the left ear.  C.A.F. noted in his letter that the Veteran had pure tone averages for 1000, 2000, 3000 and 4000 Hertz of 28.75 decibels for the right ear, and 43.7 decibels for his left ear; and his speech discrimination scores utilizing the Maryland CNC test were 92 percent for the right ear and 88 percent for the left ear.  He provided the opinion that, from the Veteran's history of being exposed to the noise of construction equipment, especially large air compressors, which caused temporary threshold shifts at the time, it is quite likely that this was the beginning of hearing loss.  The type and degree of hearing level on the audiogram is consistent with noise induced hearing loss.  

The Veteran was afforded a VA examination in July 2003.  The following pure tone thresholds were reported: 




HERTZ



1000
2000
3000
4000
RIGHT
15
10
25
45
LEFT
30
35
45
45

The examination revealed that the Veteran had mild to moderately severe high frequency hearing loss.  His average puretone decibel loss was determined to be 24 decibels for the right ear and 39 decibels for the left ear.  His speech recognition scores were reported to be 94 percent for the right ear and 90 percent for the left ear.  The Veteran was diagnosed with a mild to moderately severe high frequency hearing loss. 

The July 2003 VA examiner interpreted the audio evaluation at separation as normal hearing, bilaterally.  The VA examiner noted that the Veteran's job was to operate rotary type compressors in a construction unit.  The VA examiner considered that during service the compressors gave off high-pitched noise and occasionally the Veteran could not hear for several hours after operating these machines.  After service, the Veteran continued to work in the construction industry building houses.  The examiner opined that, since the Veteran's hearing was within normal limits at separation from service, it is not likely that the Veteran's hearing loss was precipitated by the military noise exposure.  

The Veteran's private physician, B.A.S., in December 2008 provided the following audiometric assessment:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
50
50
LEFT
30
35
55
80
85

B.A.S. reported pure tone averages of 35 in the right ear and 64 in the left.  Speech recognition ability in accordance with Maryland CNC was reported as 96 percent in the right ear and 88 percent in the left ear.

B.A.S. noted that he did have an opportunity to review some of the service and military records.  He reported, "[w]hile serving in the military during the early 1960's you report belonging to the construction and strike unit and were exposed to the various noises related to the construction aspect of your assignment.  You also report being exposed to numerous weapon noises without the advantage of hearing protection devices.  Since that time, you have not been exposed to any significant amount of noise.  You deny ear pain, drainage, rapidly progressive hearing loss, balance or dizziness problems, or sensitivity to loud sounds."  B.A.S. opined that "[i]t is quite likely that the noise exposure you suffered during your military service was the beginning of your hearing loss . . . The type and degree of your hearing level is consistent with noise induced hearing loss."  

Thus, there is a clear conflict in the medical opinion evidence of record.  It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 
38 U.S.C. § 7104(d)(1).

The Board assigns less probative weight to the opinions of B.A.S. and C.A.F. than it does to the opinion of the VA examiner.  In so finding, the Board notes that neither private examiner addressed significant evidence that conflicts with each of their opinions, while the VA examiner did address this evidence.  Most significant neither B.A.S. nor C.A.F. discussed the normal results at separation or the Veteran's assertion that he had no history of ear problems.  As both private examiners stated that the Veteran's hearing loss began in service, or more specifically that noise exposure in service was the beginning of his hearing loss, the fact that neither opinion addressed normal hearing results at separation, or the Veteran's assertion at separation that he had no history of hearing problems, diminishes the probative weight assigned to those opinions.  

Moreover, neither private examiner addressed or acknowledged the Veteran's report of post-service work in construction, which, in the absence of any discussion of the matter, the Board notes would provide similar noise exposure to that experienced in construction in service.  This assumption is underscored by the fact that the Veteran has not reported one single event of acoustic injury in service, but relates his hearing loss to long-term exposure to the sounds inherent in his military occupation.  In fact, B.A.S. reported that, since service, "you have not been exposed to any significant amount of noise."  If, as he reported in July 2003, the Veteran performed similar work after service as he performed in service, this statement either reflects that the Veteran changed his account when reporting his history to B.A.S., or that B.A.S. made a significant logical leap that he did not explain.  Such lack of explanation further diminishes the probative weight assigned to that opinion.

In a February 2004 VA treatment note, the Veteran reported that he also worked in manufacturing after service.  While the Board does not purport to relate his current disability to this or any other cause, it underscores the lack of detail in B.A.S.'s opinion.  His blanket statement that the Veteran has not been exposed to any significant amount of noise since service is not credible, as it indicates a rather uncritical acceptance of the Veteran's account, which the Board has found to lack credibility.  The fact that this assertion appears to be the foundation of his ultimate conclusion diminishes the probative weight the Board can attach to that conclusion.  

The Board notes that the Veteran also introduced a new source of noise exposure when examined by B.A.S., that of being exposed to numerous weapon noises without the advantage of hearing protection devices.  He had not reported this to either previous examiner or to VA.  While the Board acknowledges that most service members, at some point in his training or service would likely be exposed to "weapon noises," the normal results at separation would at least call for explanation of a conclusion that such exposure represented the beginning of hearing loss.  Such was not provided by B.A.S. 

Also notable, on the Veteran's December 1960 induction report of medical history, he reported that he had worked as a carpenter for five years prior to service.  While his hearing was clinically normal at entry, this is simply an indication that much significant evidence was not discussed or acknowledged by either C.A.F. or B.A.S.  

In summation of the Board's findings, while the Veteran was exposed to noise in service, and currently has a bilateral hearing loss disability, symptoms of hearing loss were not chronic in service and were not continuous after service.  Moreover, the evidence accorded the most probative weight indicates that the current disability is not related to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Reopening of service connection for a bilateral hearing loss disability is granted.

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


